Russell, J.
1. Under the evidence in this case, the broker, who sued to recover commission from the owner of the real estate, was apparently agent for the proposed purchaser, and not for the seller. The proposed purchaser was not found by the broker in response to any request or desire of the owner of the real estate, but the broker, at the request of *495the proposed purchaser, submitted to the owner an offer, which the owner declined to accept. If, therefore, the broker was entitled to commission, it was from the proposed purchaser, and not from the seller.
Decided September 24, 1912.
Complaint; from city court of Atlanta — Judge Reid. October :27, 1911.
Wimhish & Ellis, for plaintiff in error. G. B. Reynolds, contra.
:2. Construing the evidence most favorably to the plaintiff, he assumed to be agent for both parties, and did not disclose to the defendant the fact that he represented the proposed purchaser. The existence of the undisclosed duality of agency is always a good defense against the payment of commissions. Gann v. Zettler, 3 Ga. App. 589 (60 S. E. 283).
■3. The verdict in this case was without evidence to support it, and was therefore contrary to law, and a new trial should have been granted.

Judgment reversed.